Citation Nr: 1045149	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for the 
service-connected depressive disorder, not otherwise specified 
(NOS), and posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 RO rating decision.  

In the June 2006 rating decision, the RO granted service 
connection for PTSD and recharacterized the Veteran's service-
connected psychiatric disorder as depressive disorder, NOS, and 
PTSD.  

In May 2009, the Board remanded the issue on appeal to the RO for 
additional development of the record.   

In an August 2010 rating decision, the RO assigned a 70 percent 
rating the depressive disorder and PTSD, effective on January 11, 
2006.   


FINDING OF FACT

During the appeal, the service-connected disability picture 
referable to depressive disorder, not otherwise specified, and 
PTSD is not shown to be manifested by total social and 
occupational impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in excess 
of 70 percent for the service-connected depressive disorder, not 
otherwise specified, and PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 
9434 (2010).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in March 2006 (before the initial 
adjudication of the increased rating claim), January 2009, and 
June 2009.     

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006, January 2009 and June 2009 letters provided the 
Veteran with notice of the laws regarding degrees of disability 
or effective dates.  The claim was readjudicated in August 2010.   

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The private treatment records 
from Dr. EH are associated with the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA psychiatric examinations 
in April 2006 and March 2010 to obtain medical evidence as to the 
nature and severity of the Veteran's PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding that, 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The criteria for rating mental disorders read as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  DSM-IV. 



Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  DSM-IV.

A GAF score of 31 to 40 denotes some impairment in reality 
testing or communication (e.g, speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

A GAF score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g, sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home or friends).  DSM-IV.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


Analysis

Under the criteria for PTSD, the basis for a 100 percent 
schedular rating is a finding of total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  
However, on this record, the Board finds that there is no showing 
of total occupational and social impairment due to the service-
connected psychiatric disorders.  The criteria for a 100 percent 
schedular rating has not been met. 

The evidence shows that, for the entire period of the appeal, the 
Veteran has been unable to perform substantial gainful employment 
due to his service-connected disabilities.  A 100 percent rating 
based upon individual unemployability has been in effect 
beginning on July 21, 2003.  

The Board finds that, overall, the medical evidence shows that 
the service-connected depressive disorder and PTSD is productive 
of no more than severe impairment.  

The April 2006 VA psychiatric examination report indicates that 
the Veteran lived with his wife.  He reported having a friend at 
the barbershop who he saw occasionally.  He also reported going 
to church.  

The VA examiner noted that the Veteran was less interested in 
socializing and felt distant from others.  The GAF score was 53 
which was indicative of more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).   

The private treatment records from Dr. E.H. show that in 2006, 
the Veteran's GAF scores range from 35 to 55.  The January 2006 
new patient assessment indicates that the Veteran reported that 
he frequently socialized with family but rarely with friends.  

The GAF score at this assessment was 35 which was indicative of 
some impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).   

The private treatment records dated in February 2006, March 2006, 
June 2006, August 2006 and November 2006 showed that the GAF 
scores ranged from 45 to 55 which is indicative of moderate to 
serious impairment.  The treatment records note that at times, 
the Veteran reported that socialization with his family was rare 
and other times, he reported that the socialization with his 
family was frequent.  

The private treatment records show that, in 2007, the Veteran's 
GAF scores fluctuated from 45 to 55, which was indicative of 
moderate to serious impairment.  

The private treatment records show that in 2008 and 2009, the 
Veteran's GAF scores fluctuated from 40 to 45, which is 
indicative of serious social impairment.  He reported that he 
rarely socialized or did not socialize.    

The March 2010 VA psychiatric examination report indicates that 
the Veteran had been married for 46 years.  He was not close to 
his wife who stayed with her mother for months at a time.  He had 
two sons and saw them once a week or every two weeks.  The 
psychometric testing scores were indicative of moderate PTSD 
symptoms.  The GAF was 48 which is indicative of serious social 
impairment.  

The Veteran lives a solitary life, but this does not amount to 
total social impairment since the Veteran does live with and 
interacts with his wife and he has social interaction with his 
sons on a monthly basis.  Further, the medical evidence shows 
that the social impairment due to the PTSD and depressive 
disorder was assessed as being moderate to serious, not total.  

Moreover, while the Veteran has been assigned a total rating 
based on individual unemployability due to service-connected 
disability, he is not shown to experience total occupational 
inadaptability to warrant a 100 percent schedular rating.       

Clearly, findings consistent with or even approaching gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior,  
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, or memory loss for names of close relatives or own 
occupation or name are not demonstrated.  

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claim an increased 
schedular rating for the service-connected depressive disorder, 
not otherwise specified, and PTSD.  

Since the preponderance of the evidence weighs against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim 
for an increased rating is denied.

In view of the Court's holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to staged ratings for 
his service-connected PTSD and depressive disorder.  However, a 
staged rating under Hart is not for application.  

The Board has considered whether referral for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
indicated.  Although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing the 
level of severity and symptomatology of the service-connected 
disability with the established criteria.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. 
Cir. 2009).

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun, supra.  

Comparing the current disability levels and symptoms to the 
Rating Schedule, the degree of disability for this disability is 
contemplated by the Rating Schedule and the assigned schedular 
rating is adequate.  Thus, no referral for extraschedular 
consideration is required.

The Board notes that the service-connected PTSD and depressive 
disorder are shown to cause interference with the Veteran's 
employment, and the Veteran is compensated for this occupational 
impairment with the assignment of the 100 percent rating under 
38 C.F.R. § 4.16.  



ORDER

An increased schedular rating in excess of 70 percent for the 
service-connected depressive disorder, not otherwise specified, 
and PTSD is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


